                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     INSIGHT GLOBAL, LLC,                                Case No. 17-cv-00309-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9              v.                                         MOTION FOR RELIEF FROM
                                                                                             MAGISTRATE JUDGE’S NON-
                                  10     BEACON HILL STAFFING GROUP, LLC,                    DISPOSITIVE PRE-TRIAL ORDER
                                  11                    Defendant.                           [Re: ECF 47]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant’s Motion for Relief from Non-Dispositive Pre-Trial Order
                                  14   of Magistrate Judge (ECF 46). ECF 47. A magistrate judge’s non-dispositive pre-trial order may
                                  15   be modified or set aside if it is “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).
                                  16   “[T]he magistrate’s factual determinations are reviewed for clear error, and the magistrate’s legal
                                  17   conclusions are reviewed to determine whether they are contrary to law.” Perry v.
                                  18   Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010).
                                  19          Having reviewed Defendant’s motion and the magistrate judge’s pre-trial order (ECF 46),
                                  20   the Court finds no “clear error” in the magistrate judge’s factual determinations and does not find
                                  21   that the magistrate judge’s legal conclusions are “contrary to law.” See Perry, 268 F.R.D. at 348.
                                  22   Accordingly, Defendant’s motion at ECF 47 is hereby DENIED.
                                  23

                                  24          IT IS SO ORDERED.
                                  25   Dated: January 9, 2019
                                  26                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  27                                                     United States District Judge
                                  28
